IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00366-CV

DAN DANIEL,
                                                             Appellant
v.

ROBERT WILLIS AND
FREESTONE COUNTY SHERIFF'S OFFICE,
                                                             Appellees



                            From the 87th District Court
                              Freestone County, Texas
                             Trial Court No. 13-022-CR


                           MEMORANDUM OPINION


       On November 6, 2013, the Clerk of this Court sent the following letter to

Appellant Dan Daniel after receiving his initial notice of appeal:

              Appellant has filed in this Court his notice of appeal, in which he
       asks that the Court advise him of his rights. Neither the judges nor the
       staff of this Court can give legal advice. Therefore, you may wish to
       contact 1) your attorney, 2) Inmate Legal Services, Texas Department of
       Criminal Justice, Institutional Division, P.O. Box 99 Huntsville, Texas
       77340, or 3) the trial court for further information or assistance.
                Appellant is also notified that the notice of appeal sent to this Court
        is defective in that it fails to identify the trial court judgment or other
        appealable order from which he desires to appeal. See TEX. R. APP. P.
        25.2(c), (f); 37.1. Appellant is ordered to file a proper amended notice of
        appeal with the trial court clerk, with notice given to this Court, within 30
        days from the date of this notice. If a proper amended notice of appeal is
        not filed in the trial court within 30 days from the date of this notice, this
        appeal must be referred to the Court for appropriate orders. TEX. R. APP.
        P. 37.1.

        On December 3, 2013, we received Daniel’s amended notice of appeal.                   It

appeared that Daniel was attempting to sue Appellees Robert Willis and/or the

Freestone County Sheriff’s Office in this Court for allegedly “stealing” his animals while

Daniel was incarcerated.

        On December 18, 2013, the Clerk notified Daniel by letter that this Court does not

have jurisdiction of an original claim for relief pertaining to alleged theft of animals and

that his amended notice of appeal was defective in that it still failed to identify the trial

court judgment or other appealable order from which he desired to appeal.

Accordingly, the letter further stated:

                Appellant is ordered to file a proper amended notice of appeal with
        the trial court clerk, with notice given to this Court, within 30 days from
        the date of this notice letter. The amended notice of appeal should
        identify the trial court cause number of the case and the trial court
        judgment or other appealable order from which Appellant desires to
        appeal. Appellant should also attach a copy of the trial court judgment or
        other appealable order from which he desires to appeal.

               Appellant is also directed to separately file a written statement with
        this Court that clearly states the nature of this appeal.

        On January 16, 2014, we received a letter from Daniel accompanied by a

document that states that he wants to sue Robert Willis, the Freestone County Sheriff’s


Daniel v. Willis                                                                          Page 2
Office, and others for “theft” of his animals while he was incarcerated. Neither the

letter nor the document identifies any other trial court cause number, trial court

judgment, or other appealable order from which Daniel desires to appeal. As stated in

our December 18, 2013 letter to Daniel, this Court does not have jurisdiction of an

original claim for relief pertaining to alleged theft of animals; therefore, we dismiss this

appeal for want of jurisdiction.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b),

51.941(a), 51.208 (West 2013). Under these circumstances, we suspend the rule and

order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed.



                                                 REX D. DAVIS
                                                 Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 30, 2014
[CV06]




Daniel v. Willis                                                                      Page 3